339 F.2d 1023
Joseph P. CAPOLINO, Plaintiff-Appellant,v.Joseph P. KELLY, Collector of Customs, Defendant-Appellee.
No. 231.
Docket 29144.
United States Court of Appeals Second Circuit.
Argued December 8, 1964.
Decided December 8, 1964.

Appeal from order of the United States District Court for the Southern District of New York, Inzer B. Wyatt, J.
Caponi & Perchik, New York City (Simon Perchik, New York City, of counsel), for plaintiff-appellant.
Robert M. Morgenthau, U. S. Atty., Southern District of New York (Stephen Charnas, Dawnald R. Henderson, Asst. U. S. Attys., of counsel), for defendant-appellee.
Before WATERMAN, MOORE and KAUFMAN, District Judges.
PER CURIAM:


1
Plaintiff-appellant, a discharged employee of the Bureau of Customs, seeks reversal of order below, United States District Court for the Southern District of New York, Wyatt, J., dismissing appellant's complaint wherein appellant sought a determination that the order discharging him was a nullity, reinstatement in the Customs Service, and other relief.


2
The order below granting the Collector's motion for summary judgment dismissing appellant's complaint is affirmed. See the opinion of Judge Wyatt in the district court. 236 F.Supp. 955. Also see McTiernan v. Gronouski, 337 F.2d 31 (2 Cir. 1964).